internal_revenue_service p o box cincinnati oh number release date date date legend x dollar amount y dollar amount dear department of the treasury employer_identification_number contact person -id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request among your exempt purposes is the awarding of scholarship grants for college education to individuals you wish to provide this educational opportunity to individuals for whom a college degree might be otherwise unattainable scholarships will be awarded for study at accredited colleges junior colleges universities other qualified educational institutions or trade schools and will generally be in the form of gifts as opposed to loans it is anticipated that the scholarships may range letter catalog number 58263t from dollar_figurex to dollar_figurey per student annually depending on the demonstrated need you will publicize the availability of your scholarships through local newspapers magazines and the internet recipients of scholarships will be selected from qualified applicants on an objective and non-discriminatory basis without regard to race color sex age religion or ethnic or national origin to be a qualified applicant for a scholarship under these procedures a student must meet the following standards a be a graduate or about to graduate from high school or its equivalent or be a student at an accredited college junior college university or other educational_institution as defined in paragraph c below or an individual pursuing aged in preparation for college b submit a confidential scholarship application c be enrolled or about to enroll in an educational_institution as defined in sec_170 b a ii which normally maintains a regular faculty and curriculum and normally has a regular organized body of students in attendance at the place where its educational activities are carried on this will include a college university trade_or_business school and a graduate post-graduate or professional school d meet one or more of the following criteria sufficient academic ability demonstrated by prior academic performance or performance on tests designed to measure aptitude to enable him or her to complete courses of study necessary to graduate from the educational_institution selected by him or her and which will admit him or her as a student character and motivation to obtain an education that he or she may be expected to work hard and seriously to continue and complete his or her education or need for financial assistance to enable him or her to complete his or her course of studies and can demonstrate such fact by information submitted with the application determinations of financial need will be based upon all pertinent factors with respect to the student's ability to complete his or her higher education or ged without assistance determinations with respect to academic ability and character will be based upon such facts which are deemed pertinent by the board_of directors and may include transcripts of any applicant and recommendations of an applicant's high school or college adviser grantees are to be selected on an objective and nondiscriminatory basis generally all potential grantees shall be individuals who satisfy the criteria for the award of the grants however you reserve the right to impose additional minor reasonable restrictions and or requirements upon the selection of grantees and or the administration of the grant any substantial or material changes will be made only with prior irs approval a selection committee appointed by your board_of directors will select the grantees each committee member is obligated to disclose any personal knowledge of and letter catalog number 58263t relationship with any potential grantee under consideration and to refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if any potential grantee or grantees are selected over others no scholarship may be awarded to any member of your board_of directors or selection committee officers creators members of the families of the foregoing individuals or any other disqualified_person as defined in sec_4946 with respect to you or for a purpose that is inconsistent with the purposes described in sec_170 potential applicants should submit a scholarship application form this form should reflect the specific criteria or information you need as well as the factors listed above as the criteria to be considered in selecting grantees the scholarship grant will be paid_by you at the discretion of your board_of directors directly to the educational_institution for the scholarship recipient's use each educational_institution must agree in writing to use the grant funds to defray the scholarship recipient's expenses or to pay the funds or a portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the grant you will receive a progress report of each student grantee at least once each year this report must include a summary of the use of the funds awarded the grantee's courses taken if any and grades received if any in each academic period this report must be verified by the educational_institution a final report is also required a condition of each scholarship grant is that the scholarship grant will be used only for qualified_tuition_and_related_expenses within the meaning of the sec_117 including room and board while enrolled as a full time student accordingly the scholarship grant can only be used for tuition and fees required for the enrollment or attendance of the student at a qualifying institution fees books supplies and equipment required for courses of instruction at such educational_institution and room and board an additional condition is that no part of the scholarship grant can be used as payment for teaching research or other services by the scholarship recipient required as a condition for receiving the scholarship where the reports submitted or other information including the failure to submit reports indicate that all or any part of a scholarship grant is not being used to further the purposes of such grant you are under a duty to investigate while conducting your investigation you will withhold further payments to the extent possible until any delinquent reports required under the foregoing provisions of these procedures have been submitted letter catalog number 58263t if you learn that all or any part of a grant is not being used to further the purposes of the grant you will take all reasonable and appropriate steps to recover the grant funds and or ensure restoration of the diverted funds to the purposes of the grant if such a diversion occurs and the grantee has not previously diverted grant funds to any use that does not further the purposes of the grant you will withhold any further payments to the grantee until it has received acceptable assurances that future diversions will not occur and will require the grantee to take extraordinary precautions to prevent future diversions from occurring where a grantee has previously received funds from you and you determine that any part of a grant has again been used for improper purposes you will take all reasonable and appropriate steps to recover the grant funds and or ensure the restoration of the diverted funds to the purposes of the grant in such case you will withhold further payments until the diverted funds are in fact recovered or restored you have received assurances that future diversions will not occur and you require the grantee to take extraordinary precautions to prevent future diversions from occurring the phrase all reasonable and appropriate steps as used above includes legal action where appropriate but need not include legal action if such action would in all probability not result in the satisfaction of execution on a judgment you shall retain complete records in connection with all grants awarded these records shall include all information obtained by you to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to you or to your directors or officers the purpose and amount of each grant the terms of payment of each grant and any additional information you secured as part of the grant administration process basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
